Blandford, Justice.
Under the facts of this case, we think the court erred in holding that the purchaser at the tax sale acquired .a good title as against everybody. Wo do not think the purchaser got anything more than the interest of R. W. Kemp. ' Had the taxes been assessed against this particular land, instead of against all the property of Kemp., and execution issued therefor and the same been levied upon and sold thereunder, the purchaser would have gotten a good title as against the whole world. All property must pay taxes, and parties interested must see that they are paid, in order to protect such reversionary or other interest as they may have therein. But where there was a general assessment of taxes against all the property of Kemp, and execution therefor was levied upon this particular lot of land, which was included in the general return of his property, we do not think the purchaser at the tax sale got any better title than Kemp himself had. It was not a proceeding by the tax-collector in rem to collect taxes from this particular land, but a proceeding in personam against Kemp. This was a tax execution for $16 only, and Kemp had an abundance of property outside of this land from which to pay it. The land was sold at the tax sale for $400, and the remainder of the $400, after paying this execution for $16, was paid over to Kemp; and this in itself suggests some collusion between Kemp and the purchaser at the sale.
We are aware of no decision of this court which contravenes the law as we have stated it; and what has *89been stated to be tlie law is amply sustained by Blackwell on Tax Titles, Cooley on Taxation and Desty on Taxation, and tlie authorities referred to by these text writers. ,
Judgment reversed.